
	

115 S2563 IS: Water Supply Infrastructure and Drought Resilience Act of 2018
U.S. Senate
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2563
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2018
			Mr. Flake (for himself, Mr. McCain, Mr. Gardner, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To improve the water supply and drought resilience of the United States, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Water Supply Infrastructure and Drought Resilience Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Water Supply Infrastructure Subtitle A—Water Supply Permitting Coordination Sec. 101. Definitions. Sec. 102. Establishment of lead coordinating agency and participating agencies. Sec. 103. Bureau responsibilities. Sec. 104. Participating agency responsibilities. Sec. 105. Funding to process permits. Subtitle B—Modifications of Existing Programs Sec. 111. WaterSMART. Sec. 112. Grants and cooperative agreements with Indian tribes and organizations.Sec. 113. Cooperative watershed management program. Subtitle C—Bureau of Reclamation Transparency Sec. 121. Definitions. Sec. 122. Asset management report enhancements for reserved works. Sec. 123. Asset management report enhancements for transferred works. TITLE II—Water Management ImprovementSubtitle A—Review of Flood Control Rule Curves Pilot ProjectSec. 201. Definitions. Sec. 202. Establishment of pilot project.Sec. 203. Selection of eligible works.Sec. 204. Adjustment of flood control rule.Sec. 205. Consultation.Sec. 206. Funding.Sec. 207. Effect.Sec. 208. Termination.Subtitle B—Aquifer Recharge AugmentationSec. 211. Definitions.Sec. 212. Rescheduling of water for aquifer recharge.Sec. 213. Flexibility to allow greater aquifer recharge.Sec. 214. Use of public land for aquifer recharge. TITLE III—Water Supply Certainty Subtitle A—Water Rights Protection Sec. 301. Definitions. Sec. 302. Treatment of water rights. Sec. 303. Policy development. Sec. 304. Effect. Subtitle B—Permits for Water Transfers Sec. 311. Permits for water transfers. Subtitle C—Endangered Fish Recovery Programs Sec. 321. Extension of authorization to use Upper Colorado River Basin Fund revenues for annual base funding of fish recovery programs; removal of certain reporting requirement. Sec. 322. Report on Recovery Implementation Programs.  2.DefinitionsIn this Act:
 (1)BureauThe term Bureau means the Bureau of Reclamation. (2)CommissionerThe term Commissioner means the Commissioner of the Bureau.
 (3)Reclamation facilityThe term Reclamation facility means each of the infrastructure assets that are owned by the Bureau at a Reclamation project.
 (4)Reclamation projectThe term Reclamation project means any reclamation or irrigation project, including incidental features thereof, authorized by Federal reclamation law, or constructed by the United States pursuant to such law, or in connection with which there is a repayment or water service contract executed by the United States pursuant to such law, or any project constructed by the Secretary through the Bureau of Reclamation for the reclamation of lands.
 (5)Reserved worksThe term reserved works means any building, structure, facility, or equipment— (A)that is owned by the Bureau; and
 (B)for which operations and maintenance are performed, regardless of the source of funding—
 (i)by an employee of the Bureau; or
 (ii)through a contract entered into by the Commissioner. (6)Responsible partyThe term responsible party means—
 (A)with respect to a reserved works— (i)a non-Federal water user or power contractor that has an active repayment, water service, or power service contract with the Bureau;
 (ii)a power contractor that has an active contract with a Federal power marketing administration for energy, capacity, or both from a hydropower facility owned by the Bureau; or
 (iii)a non-Federal operating entity, such as a joint powers authority or Board of Control, that has assumed responsibility on behalf of multiple water users, through a contract with the Bureau, for the operation and maintenance of the reserved works; and
 (B)with respect to a transferred works, the operating entity of the transferred works. (7)SecretaryThe term Secretary means the Secretary of the Interior.
 (8)Transferred worksThe term transferred works means a Reclamation facility at which operations and maintenance of the facility is carried out by a non-Federal entity under the provisions of a formal operations and maintenance transfer contract or other legal agreement with the Bureau.
			IWater Supply Infrastructure
			AWater Supply Permitting Coordination
 101.DefinitionsIn this subtitle: (1)Cooperating agencyThe term cooperating agency has the meaning given the term in section 1508.5 of title 40, Code of Federal Regulations (or successor regulations).
 (2)Participating agencyThe term participating agency means— (A)a Federal agency with jurisdiction over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a qualifying project under applicable Federal law; or
 (B)a State agency or an Indian Tribe subject to section 102(c). (3)Project sponsorThe term project sponsor means an entity (including any private, public, or public-private entity) seeking an authorization for a qualifying project.
					(4)Qualifying project
 (A)In generalExcept as provided in subparagraph (B), the term qualifying project means a new surface water storage project in the United States covered under the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) constructed on land administered by the Department of the Interior or the Department of Agriculture, exclusive of any easement, right-of-way, lease, or private holding that does not otherwise qualify or is not otherwise selected as a covered project under—
 (i)title XLI of the Fixing America’s Surface Transportation Act (42 U.S.C. 4370m–1 et seq.); or
 (ii)section 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348).
 (B)ExclusionThe term qualifying project does not include a project described in subparagraph (A) for which the project sponsor elects not to submit a substantially complete proposal under this subtitle.
						(5)Substantially complete proposal
 (A)In generalThe term substantially complete proposal means a proposal submitted by or on behalf of a project sponsor that includes information describing a proposed qualifying project and all components of the qualifying project in sufficient detail to understand jurisdictional boundaries to determine involvement of participating agencies and resources that may be affected by the qualifying project.
 (B)InclusionsA substantially complete proposal shall include, at a minimum, the following: (i)A statement of the purposes and objectives of the proposed qualifying project.
 (ii)A concise description, including the location, of the proposed qualifying project. (iii)A summary of geospatial information, if available, illustrating the qualifying project area.
 (iv)Geospatial information with locations, if any, of environmental, cultural, and historical resources (such as habitat types, species present or known to occur in the area, surface water, groundwater, wetland, and land ownership).
 (v)A statement regarding the technical and financial ability of the project sponsor. (vi)A statement of any Federal, State, and local agency and Tribal financing, environmental reviews, permits, and authorizations anticipated to be required to complete the proposed qualifying project.
 (6)Unified environmental recordThe term unified environmental record means a compilation of environmental compliance documents (such as those required under applicable Federal law, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), and division A of subtitle III of title 54, United States Code) on which all agencies with authority to issue approvals for a particular qualifying project shall base approval decisions.
					102.Establishment of lead coordinating agency and participating agencies
 (a)Establishment of lead agencyThe Bureau is established as the lead coordinating agency for purposes of coordinating all reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to construct qualifying projects.
 (b)Identification and establishment of participating agenciesThe Commissioner, on receipt of a substantially complete proposal, shall— (1)identify, as early as practicable, any Federal agency that may have jurisdiction over a review, analysis, opinion, statement, permit, license, approval, or decision required for a qualifying project under applicable Federal law; and
 (2)notify any Federal agency identified under paragraph (1), within a reasonable timeframe, that the agency has been designated as a participating agency with regard to the qualifying project unless that agency responds to the Commissioner in writing, within a timeframe established by the Commissioner, notifying the Commissioner that the agency—
 (A)has no jurisdiction or authority with respect to the qualifying project; (B)has no expertise or information relevant to the qualifying project or any review, analysis, opinion, statement, permit, license, or other approval or decision associated with the qualifying project; or
 (C)does not intend to submit comments on the qualifying project or conduct any review of the qualifying project or make any decision with respect to the project in a manner other than in cooperation with the Commissioner.
 (c)State or Tribal authorityA State or an Indian Tribe (in the case of Tribal land) on which a qualifying project is being considered may choose, consistent with State or Tribal law—
 (1)to participate as a participating agency; and (2)to make subject to this Act all State or Tribal agencies that—
 (A)have jurisdiction over the qualifying project; (B)are required to conduct or issue a review, analysis, or opinion for the qualifying project; or
 (C)are required to make a determination on issuing a permit, license, or approval for the qualifying project.
 (d)Cooperating agenciesThe Commissioner, as the head of the lead coordinating agency, shall identify cooperating agencies pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					103.Bureau responsibilities
 (a)In generalThe principal responsibilities of the Commissioner under this subtitle are— (1)to serve as the point of contact for any project sponsors, State agencies, Indian Tribes, and other entities regarding proposed qualifying projects;
 (2)to coordinate preparation of a unified environmental record that will serve as the basis for all Federal decisions necessary to authorize the use of Federal land for qualifying projects; and
 (3)to coordinate all Federal agency reviews necessary for qualifying project development and construction of qualifying projects.
 (b)Coordination processThe Commissioner shall have the following coordination responsibilities: (1)Early coordinationLead early coordination, prior to the application of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), as follows:
 (A)On request from a project sponsor, advise the project sponsor in developing a substantially complete proposal for the qualifying project, including explaining applicable processes, data requirements, and applicant submissions necessary to complete the required Federal agency reviews within the timeframe established.
 (B)Review a final proposal submitted by a project sponsor and, not later than 30 days after receipt of the final proposal, make a determination whether—
 (i)the final proposal is a substantially complete proposal; and (ii)the final proposal describes a qualifying project.
 (C)Establish a preliminary schedule for the qualifying project. (2)Coordinate with participating and cooperating agencies (A)Coordinate notification of participating agencies and invitation to cooperating agencies with respect to each proposed qualifying project by not later than 30 days after the date on which the Commissioner makes a positive determination under clauses (i) and (ii) of paragraph (1)(B).
 (B)(i)Coordinate with the participating agencies and cooperating agencies throughout the Federal agency review process.
 (ii)Identify and obtain relevant data in a timely manner. (iii)Verify and, if necessary, revise the project schedule described in paragraph (3).
 (iv)In consultation with the project sponsor, set necessary deadlines for participating agencies and cooperating agencies.
								(3)Schedule
 (A)In generalWork with the project sponsor and participating agencies to establish a project schedule. (B)FactorsIn establishing the project schedule under subparagraph (A), the Commissioner shall consider, among other factors—
 (i)the responsibilities of participating agencies under applicable law; (ii)the resources available to the cooperating agencies and the project sponsor, as applicable;
 (iii)the overall size and complexity of the qualifying project; (iv)the overall schedule for and cost of the qualifying project; and
 (v)the sensitivity of the natural and historic resources that may be affected by the qualifying project.
 (4)Coordinated reviewsAt the discretion of the Commissioner, ensure that all reviews, analyses, opinions, permits, licenses, and approvals required to be issued or made by a Federal, State, or local government agency or Indian Tribe for the development of a qualifying project shall be conducted, to the maximum extent practicable, concurrently and completed within a time period established by the Secretary in cooperation with the participating agencies.
						(5)Environmental compliance
 (A)In generalCoordinate a unified environmental record for each substantially complete proposal, incorporating a single environmental record on which all participating agencies with authority to issue approvals for a particular qualifying project shall base project approval decisions.
 (B)TimelinesHelp ensure that participating agencies make necessary decisions described in subparagraph (A), within the respective authorities of the participating agencies, regarding Federal approvals in accordance with the following timelines:
 (i)Not later than 1 year after acceptance of a substantially complete proposal, when an environmental assessment and finding of no significant impact is determined to be the appropriate level of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (ii)Not later than 1 year and 30 days after the close of the public comment period for a draft environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), when an environmental impact statement is required under that Act.
 (6)Consolidated administrative recordMaintain a consolidated administrative record of the information assembled and used by the participating agencies as the basis for agency decisions.
						(7)Project data records
 (A)Submission; maintenanceTo the maximum extent practicable and consistent with Federal law, ensure that all qualifying project data is submitted and maintained in a generally accessible electronic format.
 (B)Compilation; availabilityCompile, and where authorized under existing law, make available that project data to participating agencies, the project sponsors, and the public.
							(8)Project manager
 (A)In generalAppoint a project manager for each qualifying project. (B)Authority; responsibilitiesThe project manager shall—
 (i)have authority to oversee the qualifying project and to facilitate the issuance of the relevant final authorizing documents by responsible officials; and
 (ii)be responsible for facilitating fulfillment of all Commissioner responsibilities under this section and coordinating all participating agency responsibilities under section 104.
								104.Participating agency responsibilities
					(a)Adherence to Bureau schedule
 (1)TimeframesOn notification from the Commissioner that the Commissioner has received a substantially complete proposal relating to a qualifying project, the head of each participating agency shall submit to the Commissioner a timeframe under which the participating agency reasonably will be able to complete the authorizing responsibilities of the participating agency relating to the qualifying project.
						(2)Schedule
 (A)Use of timeframesThe Commissioner shall use the timeframes submitted under this subsection to establish the project schedule under section 103(b)(3).
 (B)AdherenceEach participating agency shall adhere to the project schedule established by the Commissioner under section 103(b)(3).
 (b)Environmental recordThe head of each participating agency shall submit to the Commissioner all environmental review material produced or compiled in the course of carrying out activities required under Federal law, consistent with the project schedule established by the Commissioner under section 103(b)(3).
 (c)Data submissionTo the maximum extent practicable and consistent with Federal law, the head of each participating agency shall submit all relevant project data to the Commissioner in a generally accessible electronic format, subject to the project schedule established by the Commissioner under section 103(b)(3).
					105.Funding to process permits
 (a)In generalThe Secretary, after public notice in accordance with subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act), may accept and expend funds for the development of a qualifying project under this subtitle, including the transfer to a participating agency for the purposes of this subtitle of funds contributed by a non-Federal public entity to expedite the evaluation of a permit of that entity relating to a qualifying project.
					(b)Effect on permitting
 (1)In generalIn carrying out this section, the Secretary shall ensure that the use of funds accepted under subsection (a) shall not procedurally impact impartial decisionmaking with respect to permits.
 (2)Evaluation of permitsIn carrying out this section, the Secretary shall ensure that the evaluation of permits carried out using funds accepted under this section shall—
 (A)be reviewed by the Regional Director of the Bureau of the region in which the qualifying project is located (or a designee); and
 (B)use the same procedures for decisions that would otherwise be required for the evaluation of permits for similar projects or activities not carried out using funds authorized under this section.
 (3)Impartial decisionmakingIn carrying out this section, the Secretary and the head of each participating agency receiving funds under this section for a qualifying project shall ensure that the use of the funds accepted under this section for the qualifying project shall not—
 (A)substantively or procedurally impact impartial decisionmaking with respect to the issuance of permits; or
 (B)diminish, modify, or otherwise affect the statutory or regulatory authorities of the participating agency.
 (c)Limitation on use of fundsNone of the funds accepted under this section shall be used to carry out a review of the evaluation of permits required under subsection (b)(2)(A) after the Regional Director of the Bureau completes the evaluation of permits.
 (d)Public availabilityThe Secretary shall ensure that all final permit decisions carried out using funds accepted under this section are made available to the public, including on the internet.
					BModifications of Existing Programs
				111.WaterSMART
 (a)Definition of eligible applicantSection 9502 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10362) is amended— (1)in the matter preceding paragraph (1), by striking section and inserting subtitle; and
 (2)in paragraph (7), by inserting State, regional, or local authority the members of which include 1 or more organizations with water or power delivery authority, after water district,.
 (b)Water management improvementSection 9504(a) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(a)) is amended— (1)in paragraph (2)(A)—
 (A)by striking within the States and inserting the following: “within—  (i)the States;
 (B)in clause (i) (as so designated), by striking and at the end and inserting or; and (C)by adding at the end the following:
								
 (ii)the State of Alaska; and. (2)in paragraph (3)(B)—
 (A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (B)in the matter preceding subclause (I) (as so redesignated), by striking In carrying and inserting the following:  (i)In generalExcept as provided in clause (ii), in carrying; and
 (C)by adding at the end the following:  (ii)Indian tribesIn the case of an eligible applicant that is an Indian tribe, in carrying out paragraph (1), the Secretary shall not provide a grant, or enter into an agreement, for an improvement to conserve irrigation water unless the Indian tribe agrees not—
 (I)to use any associated water savings to increase the total irrigated acreage more than the water right of that Indian tribe, as determined by—
 (aa)a court decree; (bb)a settlement;
 (cc)a law; or (dd)any combination of the authorities described in items (aa) through (cc); or
 (II)to otherwise increase the consumptive use of water more than the water right of the Indian tribe described in subclause (I)..
 112.Grants and cooperative agreements with Indian tribes and organizationsSection 201 of the Energy and Water Development Appropriations Act, 2003 (43 U.S.C. 373d) is amended in the first sentence by inserting Native village, Village Corporation, or Regional Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)), after national Indian organization,.
 113.Cooperative watershed management programSection 6001(5) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015(5)) is amended—
 (1)in subparagraph (D)(iv), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)may be sponsored by a State or a conservation district..
					CBureau of Reclamation Transparency
 121.DefinitionsIn this subtitle: (1)Asset (A)In generalThe term asset means any of the following assets that are used to achieve the mission of the Bureau to manage, develop, and protect water and related resources in an environmentally and economically sound manner in the interest of the people of the United States:
 (i)Capitalized facilities, buildings, structures, project features, power production equipment, recreation facilities, or quarters.
 (ii)Capitalized and noncapitalized heavy equipment and other installed equipment. (B)InclusionsThe term asset includes assets described in subparagraph (A) that are considered to be mission critical.
 (2)Asset Management ReportThe term Asset Management Report means— (A)the annual plan prepared by the Bureau known as the Asset Management Plan; and
 (B)any publicly available information relating to the plan described in subparagraph (A) that summarizes the efforts of the Bureau to evaluate and manage infrastructure assets of the Bureau.
 (3)Major repair and rehabilitation needThe term major repair and rehabilitation need means major nonrecurring maintenance at a Reclamation facility, including maintenance related to the safety of dams, extraordinary maintenance of dams, deferred major maintenance activities, and all other significant repairs and extraordinary maintenance.
					122.Asset management report enhancements for reserved works
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress an Asset Management Report that—
 (1)describes the efforts of the Bureau— (A)to maintain in a reliable manner all reserved works at Reclamation facilities; and
 (B)to standardize and streamline data reporting and processes across regions and areas for the purpose of maintaining reserved works at Reclamation facilities; and
 (2)expands on the information otherwise provided in an Asset Management Report, in accordance with subsection (b).
						(b)Infrastructure Maintenance Needs Assessment
 (1)In generalThe Asset Management Report submitted under subsection (a) shall include— (A)a detailed assessment of major repair and rehabilitation needs for all reserved works at all Reclamation projects; and
 (B)to the maximum extent practicable, an itemized list of major repair and rehabilitation needs of individual Reclamation facilities at each Reclamation project.
 (2)InclusionsTo the maximum extent practicable, the itemized list of major repair and rehabilitation needs under paragraph (1)(B) shall include—
 (A)a budget level cost estimate of the appropriations needed to complete each item; and (B)an assignment of a categorical rating for each item, consistent with paragraph (3).
							(3)Rating requirements
 (A)In generalThe system for assigning ratings under paragraph (2)(B) shall be— (i)consistent with existing uniform categorization systems to inform the annual budget process and agency requirements; and
 (ii)subject to the guidance and instructions issued under subparagraph (B). (B)GuidanceAs soon as practicable after the date of enactment of this Act, the Secretary shall issue guidance that describes the applicability of the rating system applicable under paragraph (2)(B) to Reclamation facilities.
 (4)Public availabilityExcept as provided in paragraph (5), the Secretary shall make publicly available, including on the internet, the Asset Management Report required under subsection (a).
 (5)ConfidentialityThe Secretary may exclude from the public version of the Asset Management Report made available under paragraph (4) any information that the Secretary identifies as sensitive or classified, but shall make available to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a version of the report containing the sensitive or classified information.
 (c)UpdatesNot later than 2 years after the date on which the Asset Management Report is submitted under subsection (a) and biennially thereafter, the Secretary shall update the Asset Management Report, subject to the requirements of section 123(b)(2).
 (d)ConsultationTo the extent that such consultation would assist the Secretary in preparing the Asset Management Report under subsection (a) and updates to the Asset Management Report under subsection (c), the Secretary shall consult with—
 (1)the Secretary of the Army (acting through the Chief of Engineers); and (2)water and power contractors.
						123.Asset management report enhancements for transferred works
 (a)In generalThe Secretary shall coordinate with the non-Federal entities responsible for the operation and maintenance of transferred works in developing reporting requirements for Asset Management Reports with respect to major repair and rehabilitation needs for transferred works that are similar to the reporting requirements described in section 122(b).
					(b)Guidance
 (1)In generalAfter considering input from water and power contractors of the Bureau, the Secretary shall develop and implement a rating system for transferred works that incorporates, to the maximum extent practicable, the rating system for major repair and rehabilitation needs for reserved works developed under section 122(b)(3).
 (2)UpdatesThe ratings system developed under paragraph (1) shall be included in the updated Asset Management Reports under section 122(c).
						IIWater Management Improvement
			AReview of Flood Control Rule Curves Pilot Project
 201.DefinitionsIn this subtitle: (1)Eligible works (A)In generalThe term eligible works means a reserved works, or a transferred works for which—
 (i)the flood control rule curve has not been substantially adjusted during the 10-year period ending on the date of enactment of this Act; and
 (ii)the Secretary receives a request in accordance with section 203(a). (B)ExclusionsThe term eligible works does not include—
 (i)any project authorized by the Boulder Canyon Project Act (43 U.S.C. 617 et seq.); (ii)any project authorized by the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.); or
 (iii)any project of the Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665)).
 (2)Pilot projectThe term pilot project means the pilot project established under section 202. 202.Establishment of pilot projectThe Secretary shall establish within the Bureau a pilot project to adjust flood control rule curves in accordance with section 204.
				203.Selection of eligible works
					(a)Request
 (1)In generalIn order for an eligible works to be selected for inclusion in the pilot project, a responsible party shall submit a written request to the Secretary.
 (2)NoticeNot later than 30 days after the date on which the Secretary receives a request under paragraph (1), the Secretary shall notify—
 (A)each responsible party of that request, using lists maintained by the Bureau; and (B)if applicable, the appropriate Federal power marketing administration.
 (b)SelectionEach year, the Secretary shall— (1)select 1 or more eligible works for inclusion in the pilot project; and
 (2)submit a list of those eligible works to— (A)the Secretary of the Army;
 (B)the Committee on Natural Resources of the House of Representatives; and (C)the Committee on Energy and Natural Resources of the Senate.
 (c)ExclusionThe Secretary shall not select an eligible works for inclusion in the pilot project under subsection (b)(1) if, not later than 60 days after the date on which the notice is provided to each responsible party under subsection (a)(2)(A), a majority of the responsible parties submit to the Secretary an objection to the inclusion of the eligible works in the pilot project.
					204.Adjustment of flood control rule
 (a)In generalThe flood control rule curve of an eligible works shall be adjusted pursuant to section 7 of the Act of December 22, 1944 (33 U.S.C. 709), if the Secretary of the Army determines that the adjustment would enhance the authorized purposes of the eligible works.
 (b)ConsiderationsIn the adjustment of a flood control rule curve under subsection (a), the following factors shall be considered:
 (1)Forecast-informed reservoir operations. (2)Improved hydrologic forecasting for—
 (A)precipitation; (B)snowpack;
 (C)runoff; and (D)soil moisture conditions.
 (3)Any new watershed data, including data provided by a responsible party for the eligible works. (c)ConsultationIn the adjustment of a flood control rule curve under subsection (a), the following entities shall be consulted:
 (1)Each responsible party for the eligible works. (2)In the case of an eligible works that produces power marketed by the Federal Government, the Federal power marketing administration that markets the power.
 205.ConsultationThe Secretary shall consult with the Secretary of the Army with respect to any action taken by the Secretary of the Army—
 (1)pursuant to section 7 of the Act of December 22, 1944 (33 U.S.C. 709); and (2)that relates to the pilot project.
					206.Funding
 (a)In generalThe Secretary may accept amounts from responsible parties to fund all or a portion of the cost of carrying out an adjustment under section 204.
 (b)Transfer to Secretary of the ArmyThe Secretary shall transfer to the Secretary of the Army any amounts received under subsection (a) that are to be used for an adjustment under section 204.
 (c)Non-Federal reservoir operationsSection 5 of the Act of June 22, 1936 (33 U.S.C. 701h), is amended by inserting after authorized purposes of the project: the following: Provided further, That the Secretary is authorized to receive and expend funds from an owner of a non-Federal reservoir to formulate, review, or revise operational documents for any non-Federal reservoir for which the Secretary is authorized to prescribe regulations for the use of storage allocated for flood risk management or navigation pursuant to section 7 of the Act of December 22, 1944 (33 U.S.C. 709):.
 207.EffectNothing in this subtitle— (a)affects or modifies any existing authority to review or modify—
 (1)reservoir operations, including any existing forecast-informed reservoir operations at a facility of the Corps of Engineers, such as Coyote Dam; and
 (2)flood control operations; or
 (b)affects or modifies any authorized purpose of any project carried out by the Secretary. 208.TerminationThe pilot project shall terminate on the date that is 15 years after the date of enactment of this Act.
				BAquifer Recharge Augmentation
 211.DefinitionsIn this subtitle: (1)Eligible landThe term eligible land, with respect to a Reclamation project, means land that—
 (A)is authorized to receive water under State law; and (B)shares a groundwater source with land located in the service area of the Reclamation project.
 (2)In-lieu rechargeThe term in-lieu recharge means the use of surface water instead of pumped groundwater if that use of surface water will cause the direct reduction or elimination of groundwater withdrawals.
 (3)Net water storage benefitThe term net water storage benefit means an increase in the volume of water that is— (A)stored in 1 or more reservoirs or aquifers; and
 (B)available for use within the area served by a Reclamation project.
						212.Rescheduling of water for aquifer recharge
 (a)Identifying operationsOn the request of a responsible party of a Reclamation project, the Secretary may identify operations—
 (1)to allow for the rescheduling of water that is allocated in a water service or repayment contract with the Bureau with respect to the Reclamation project—
 (A)to increase the ability to regulate the timing of releases that may increase the quantity of water available for aquifer recharge; and
 (B)that occurs not earlier than 90 days before, and not later than 90 days after, the dates required for the release of water under the Reclamation project contract; and
 (2)that— (A)comply with State law; and
 (B)the Secretary determines result in a net water storage benefit. (b)Carrying out operations (1)In generalThe Secretary may carry out operations identified under subsection (a) in accordance with this subsection.
						(2)Request
 (A)In generalBefore the Secretary may carry out operations under paragraph (1), the responsible party shall submit to the Secretary a request for the operations.
 (B)NoticeNot later than 30 days after the date on which the Secretary receives a request under subparagraph (A), the Secretary shall notify—
 (i)each responsible party of that request, using lists maintained by the Bureau; and (ii)if applicable, the appropriate Federal power marketing administration.
								213.Flexibility to allow greater aquifer recharge
					(a)Contracts for aquifer recharge
 (1)In generalThe Secretary may enter into a contract for the purpose of aquifer recharge using water—
 (A)released from any Reclamation facility or body of water as a result of flood control operations; and
 (B)that is surplus to the needs of a Reclamation project. (2)RequirementsA contract under paragraph (1) shall—
 (A)give priority to recharge of a groundwater basin that is fully or partially underlying land authorized to be served by a Reclamation project;
 (B)be under such terms and conditions as the Secretary determines are appropriate; (C)provide that the intended use of water is aquifer recharge;
 (D)comply with State law; and (E)not be implemented in a manner that is detrimental to—
 (i)an existing water contract or power service contract under the Reclamation project; or (ii)rights of prior appropriators under State law.
								(b)Aquifer recharge on eligible land
 (1)In generalSubject to paragraphs (3) and (4), a holder of a water service or repayment contract for a Reclamation project may—
 (A)directly use water available under the contract for aquifer recharge on eligible land; or (B)enter into an agreement with an individual or entity to transfer water available under the contract for aquifer recharge on eligible land.
 (2)Authorized project purposeThe use of water for aquifer recharge under paragraph (1) shall be considered an authorized purpose for the Reclamation project under the reclamation laws.
 (3)Modifications to contractsThe Secretary may modify an existing water contract described in paragraph (1) if the Secretary determines that the modification is—
 (A)necessary to allow for the use of water available under the contract for aquifer recharge under this subsection;
 (B)in the best interest of the Reclamation project and the United States; and (C)approved by the association of water users that is responsible for repaying the cost of construction, operations, and maintenance of the facility that delivers the water under the contract.
 (4)RequirementsThe use or transfer of water for aquifer recharge under this subsection shall be subject to the requirements that—
 (A)the use or transfer shall not be implemented in a manner that is detrimental to any water or power service for the Reclamation project; and
 (B)before the use or transfer, the Secretary shall determine that the use or transfer— (i)(I)results in a net water storage benefit for the Reclamation project; or
 (II)contributes to the recharge of a depleted aquifer on eligible land; and (ii)complies with State law.
 (5)Relation to Central Valley Project Improvement ActSection 3405 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4709) shall not apply to the use or transfer of water for aquifer recharge under a contract described in subsection (a) or this subsection.
						(c)Use of Bureau facilities
 (1)In generalThe Commissioner may allow the use of excess capacity in Bureau conveyance facilities for carriage of non-Reclamation project water for aquifer recharge, on the condition that—
 (A)the use— (i)shall not be implemented in a manner that is detrimental to any water or power service for the Reclamation project;
 (ii)shall be consistent with existing water quality guidelines for the Reclamation project; and (iii)shall comply with State law; and
 (B)the non-Federal party to an existing contract for water or water capacity in a Reclamation facility shall consent to the use of the Reclamation facility under this subsection.
 (2)Effect on existing contractsNothing in this subsection affects a contract— (A)in effect on the date of enactment of this Act; and
 (B)under which the use of excess capacity in a Bureau conveyance facility for carriage of non-Reclamation project water for aquifer recharge is allowed.
							(d)Administration
 (1)Deposit of fundsAmounts derived under this section by the Secretary shall be— (A)deposited in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093); and
 (B)credited to the Reclamation project from which the water is supplied. (2)In-lieu rechargeTo the extent consistent with State law, in-lieu recharge may be carried out under this section.
 (3)Reclamation lawThis section supplements and amends the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
						214.Use of public land for aquifer recharge
 (a)Sense of CongressIt is the sense of Congress that— (1)the Secretary should give priority to the use of Bureau of Land Management land for aquifer recharge, to the extent that the use is consistent with the management of the multiple resource values of the land; and
 (2)(A)areas of critical environmental concern may be compatible with, and in some cases benefit from, aquifer recharge activities; and
 (B)the designation of an area of critical environmental concern should not disqualify that area from consideration for aquifer recharge if the land being protected by the designation could benefit in value from the application of a water supply.
 (b)Conveyance of waterThe conveyance of water through a project facility that crosses Bureau of Land Management land for the purpose of aquifer recharge shall not require a new or additional permit or authorization if—
 (1)the existing project facility has a valid right of way, easement, or other agreement that allows conveyance of water for a purpose other than aquifer recharge;
 (2)that conveyance of water does not result in a substantial change to the operation of the project facility; and
 (3)the entity operating the project facility consents to that conveyance of water. IIIWater Supply Certainty AWater Rights Protection 301.DefinitionsIn this subtitle:
 (1)SecretaryThe term Secretary means, as applicable— (A)the Secretary of Agriculture; or
 (B)the Secretary of the Interior. (2)Water rightThe term water right means any surface water, groundwater, or water storage right filed, permitted, certificated, confirmed, decreed, adjudicated, or otherwise recognized by a judicial proceeding or by the State, in which the user acquires the right to put the water to beneficial use, including water rights for federally recognized Indian Tribes.
 302.Treatment of water rightsThe Secretary shall not— (1)condition the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on the transfer of any water right (including joint and sole ownership) directly to the United States, or on any impairment of title, in whole or in part, granted or otherwise recognized under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact;
 (2)require any water user (including any federally recognized Indian Tribe) to apply for or acquire a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement; or
 (3)condition or withhold the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement, in whole or in part, on—
 (A)limiting the date, time, quantity, location of diversion or pumping, or place of use of a State water right beyond any applicable limitations under State water law; or
 (B)the modification of the terms and conditions of groundwater withdrawal, guidance and reporting procedures, or conservation and source protection measures established by a State.
 303.Policy developmentIn developing any rule, policy, directive, management plan, or similar Federal action relating to the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement, the Secretary—
 (1)shall— (A)recognize the longstanding authority of the States relating to evaluating, protecting, allocating, regulating, permitting, and adjudicating water use; and
 (B)coordinate with the States to ensure that any rule, policy, directive, management plan, or similar Federal action is consistent with, and imposes no greater restriction or regulatory requirement, than applicable State water law; and
 (2)shall not— (A)adversely affect—
 (i)the authority of a State in— (I)permitting the beneficial use of water; or
 (II)adjudicating water rights; (ii)any definition established by a State with respect to the term beneficial use, priority of water rights, or terms of use; or
 (iii)any other right or obligation of a State established under State law; or (B)assert any connection between surface and groundwater that is inconsistent with such a connection recognized by State water laws.
						304.Effect
 (a)Existing authorityExcept as provided in section 302, nothing in this subtitle limits or expands any existing legally recognized authority of the Secretary to issue, grant, or condition any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on Federal land that is subject to the jurisdiction of the Secretary.
 (b)Reclamation contractsNothing in this subtitle interferes with any existing or future Bureau contract entered into pursuant to Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act).
 (c)Endangered Species ActNothing in this subtitle affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (d)Federal reserved water rightsNothing in this subtitle limits or expands any existing reserved water rights of the Federal Government on land administered by the Secretary.
 (e)Federal Power ActNothing in this subtitle limits or expands authorities pursuant to sections 4(e), 10(j), or 18 of the Federal Power Act (16 U.S.C. 797(e), 803(j), 811).
 (f)Indian water rightsNothing in this subtitle limits or expands any existing reserved water right or treaty right of any federally recognized Indian Tribe.
 (g)Federally held State water rightsNothing in this subtitle limits the ability of the Secretary, through applicable State procedures, to acquire, use, enforce, or protect a State water right owned by the United States.
					BPermits for Water Transfers
 311.Permits for water transfersSection 122.3(i) of title 40, Code of Federal Regulations, is enacted into law. CEndangered Fish Recovery Programs 321.Extension of authorization to use Upper Colorado River Basin Fund revenues for annual base funding of fish recovery programs; removal of certain reporting requirementSection 3(d)(2) of Public Law 106–392 (114 Stat. 1604; 126 Stat. 2444) is amended—
 (1)in the fourth sentence—
 (A)by striking 2019 and inserting 2023; and (B)by striking ; except that and all that follows through capital projects and monitoring; and
 (2)by striking the fifth, sixth, and seventh sentences. 322.Report on Recovery Implementation ProgramsSection 3 of Public Law 106–392 (114 Stat. 1603; 126 Stat. 2444) is amended by adding at the end the following:
					
						(j)Report
 (1)In generalNot later than September 30, 2021, the Secretary shall submit to the appropriate committees of Congress a report that—
 (A)describes the accomplishments of the Recovery Implementation Programs;
 (B)identifies— (i)as of the date of the report, the listing status under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) of the Colorado pikeminnow, humpback chub, razorback sucker, and bonytail; and
 (ii)as of September 30, 2023, the projected listing status under that Act of each of the species referred to in clause (i);
 (C)(i)identifies— (I)the total expenditures and the expenditures by categories of activities by the Recovery Implementation Programs during the period beginning on the date on which the applicable Recovery Implementation Program was established and ending on September 30, 2021; and
 (II)projected expenditures by the Recovery Implementation Programs during the period beginning on October 1, 2021, and ending on September 30, 2023; and
 (ii)for purposes of the expenditures identified under clause (i), includes a description of— (I)any expenditures of appropriated funds;
 (II)any power revenues; (III)any contributions by the States, power customers, Tribes, water users, and environmental organizations; and
 (IV)any other sources of funds for the Recovery Implementation Programs; and (D)describes—
 (i)any activities to be carried out under the Recovery Implementation Program after September 30, 2023; and
 (ii)the projected cost of the activities described under clause (i). (2)Consultation requiredThe Secretary shall consult with the participants in the Recovery Implementation Programs in preparing the report under paragraph (1)..
				
